DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 was filed after the mailing date of the first Notice of Allowance on 3/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Dewan et al. (US 20140282184 A1, published: 9/18/2014), de_Brebisson (US 20050033782 A1, published: 2/10/2005), and Cifra et al. (US 20050039170 A1, published: 12/17/2005), does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 16.
The prior art does not teach in response to the selection of the data point, causing a popup of a visualization to be presented, wherein the visualization comprises the plurality of calculation options and the plurality of calculation options are selectable to present a second chart for a selected calculation option.
in response to the selection of the data point, causing a popup of a visualization to be presented, wherein the visualization comprises the plurality of calculation options and the plurality of calculation options are selectable to present a second chart for a selected calculation option, as recited in the context of claims 1, 10, and 16, in combination with the other elements recited.
Finally, the IDS of 4/5/2021 has been considered and added to the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145